Citation Nr: 1616336	
Decision Date: 04/25/16    Archive Date: 05/04/16

DOCKET NO.  11-04 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to a separate disability rating under Diagnostic Code 5257 for the Veteran's service-connected left knee disability.

2.  Entitlement to a separate disability rating under Diagnostic Code 5257 for the Veteran's service-connected right knee disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Purcell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1986 to February 1992, from April 1996 to July 1996, and from September 2001 to October 2001.  He served in the Air National Guard from March 1992 until May 2003.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

The Board denied the Veteran's claim for a disability rating in excess of 20 percent for the left knee disability and for the right knee disability in a November 2014 decision.  Thereafter, the Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In a July 2015 Joint Motion for Partial Remand (JMR), the Secretary of VA and the Veteran (the parties) moved the Court to vacate the November 2014 decision to the extent it declined to award separate disability ratings under Diagnostic Code 5257.  The Court granted the JMR in a July 2015 Order.  In October 2015, the Board remanded these issues for the Agency of Original Jurisdiction (AOJ) to conduct further development and to consider additional evidence in the first instance, per the Veteran's September 2015 request.  These issues now return to the Board for further consideration.


FINDINGS OF FACT

1.  The most probative evidence fails to show left knee instability or subluxation.

2.  The most probative evidence fails to show right knee instability or subluxation.



CONCLUSIONS OF LAW

1.  The criteria for a separate rating for left knee instability have not been met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.59, 4.71a, Diagnostic Code 5257 (2015).

2.  The criteria for a separate rating for right knee instability have not been met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.59, 4.71a, Diagnostic Code 5257 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify the Veteran of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The notice requirements were accomplished in a letter sent in November 2009.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  

All relevant facts have been properly developed, and all evidence necessary for resolution of the appeal for a separate rating for left and right knee instability have been obtained.  The Veteran's private medical records have been obtained.  In addition, he has been afforded pertinent VA examinations relating to the issues decided herein.  The Board has reviewed the examination reports and finds they are adequate because the examiners reviewed the claims file; discussed the Veteran's pertinent medical history and current complaints; physically examined the Veteran; reported all findings in detail; and provided detailed rationale in support of the conclusions reached.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (quoting Ardison v. Brown, 6 Vet. App. 405, 407 (1994)) (providing, basically, that a medical examination and opinion is considered adequate "where it is based upon consideration of the veteran's prior medical history and examinations and also describes the disability, if any, in sufficient detail so that the Board's 'evaluation of the claimed disability will be a fully informed one.'").    

This matter was previously before the Board in October 2015, at which time it was remanded for the AOJ to conduct further development and to consider additional evidence in the first instance.  Consistent with the October 2015 remand directives, the AOJ sent the Veteran an October 2015 letter requesting any outstanding VA or non-VA records pertaining to instability or subluxation in the Veteran's knees, obtained updated VA treatment records, and readjudicated the claim.  Thus, the Board finds substantial compliance with the October 2015 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

As such, VA has satisfied its duties to notify and assist.

II.  Separate Rating for Instability or Subluxation of the Knees

Broadly speaking, disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.7.

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses are to be avoided.  Id.; Esteban v. Brown, 6 Vet. App. 259 (1994).

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  In this regard, the Court has clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  

Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

Diagnostic Code 5258 provides for a 20 percent evaluation (and no higher) for semilunar, dislocated cartilage with frequent episodes of "locking," pain, and effusion into the joint.  38 C.F.R. § 4.71a.

Limitation of motion of the knee is rated under either Diagnostic Code 5260 (limitation of flexion) or Diagnostic Code 5261 (limitation of extension).  A separate rating may be assigned for each, that is, for limitation of flexion and for limitation of extension.  37 C.F.R. § 4.71a.; see also VAOPGCPREC 9-04.

Diagnostic Code 5257 provides for a separate 10 percent rating for either slight recurrent subluxation or slight lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  Moderate recurrent subluxation or moderate lateral instability is rated 20 percent disabling.  Id.  Severe recurrent subluxation or severe lateral instability is rated 30 percent disabling.  Id.  

In correspondence dated in November 2009, the Veteran requested an increased rating for his service-connected left and right knee degenerative meniscus disabilities, which were each rated as 20 percent disabling under the provisions of Diagnostic Code 5258.  The RO denied the claims in a rating decision dated in January 2010.  The Veteran appealed.  In a November 2014 decision, the Board denied the claims.  The Board found that the Veteran was already receiving the highest rating for disability of knee cartilage under Diagnostic Code 5258, that the Veteran did not meet the criteria for a compensable rating under the limitation of extension provisions of Diagnostic Code 5261 or the limitation of flexion provisions of Diagnostic Codes 5260, and that a separate rating under Diagnostic Code 5257 for instability or subluxation of the knees was not warranted.  The Veteran appealed to the Court, and the matter is back before the Board pursuant to the terms of a JMR.  

In Carter v. Shinseki, 26 Vet. App. 534 (2014), vacated on other grounds sub nom. Carter v. McDonald, 794 F.3d 1342 (Fed. Cir. 2015), the Court held that "when an attorney agrees to a joint motion for remand based on specific issues and raises no additional issues on remand, the Board is required to focus on the arguments specifically advanced by the attorney in the motion, and those terms will serve as a factor for consideration as to whether or to what extent other issues raised by the record need to be addressed."  Id. at 542-43 (citations omitted).  As noted in the Introduction, the only issue now before the Board pursuant to the terms of the JMR is whether a separate disability rating under Diagnostic Code 5257 for instability or subluxation of the knees is appropriate.

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).

A.  Left knee

The Veteran has reported recurrent subluxation and lateral instability in his left knee.  See June 2010 Notice of Disagreement; September 2011 Informal Conference Report.  

During December 2009 and March 2012 VA examinations, the Veteran reported that he experienced buckling in his knees but that he had experienced no falls.  At the March 2012 examination, the Veteran also reported that he was once told that his knees have some subluxation, but he believed that comment was made while he was still in the National Guard.  The VA examiners conducted joint stability tests of the left knee in December 2009 and March 2012 and all of these tests showed no instability.  Indeed, for each joint stability test, the March 2012 examiner could have marked normal, 0-5 millimeters, 5-10 millimeters, or 10-15 millimeters.  The examiner found the stability tests results were all normal, not even slight (0-5 millimeters).  The March 2012 VA examiner also found no evidence or history of recurrent patellar subluxation or dislocation, and no X-ray evidence of patellar subluxation.  Moreover, an August 2011 private treatment record noted that the Veteran had stable knees and that there was no sign of any ligament instability in the Veteran's left knee.

A May 2012 VA treatment record does note that the Veteran's right knee was more lax than the left knee, but found the stability test results were still within the normal range.

The August 2014 VA examination report regarding the Veteran's vascular diseases noted that the Veteran used a cane for his deep vein thrombosis and his post-operative total right knee replacement.  

After a careful review of the lay and medical evidence, the Board concludes that the most probative evidence does not show that the Veteran has recurrent left knee instability.  The Board notes that the Veteran has reported perceiving some instability in his left knee.  The Veteran is competent to report his knee symptoms.  See Layno v. Brown, 6 Vet. App. 465 (1994).  However, when considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  The Veteran uses the terms "buckle" and "instability."  However, Diagnostic Code 5257 contemplates instability of the ligament rather than pain-related imbalance or buckling.  Here, the medical evidence consistently shows a lack of any clinically significant left knee instability or subluxation.  The Board places greater probative weight on these consistent, clinical findings than on the Veteran's perceptions of instability.  As such, a separate rating under Diagnostic Code 5257 is not warranted for the Veteran's left knee.  

B.  Right knee

As an initial matter, the Board observes the Veteran had surgery on his right knee in November 2012 and April 2014.  As such, he was assigned a temporary total rating for convalescence from November 2012 to February 2013, and a 100 percent schedular rating under Diagnostic Code 5055 for total knee replacement effective from April 2014.  Accordingly, this appeal will only address those periods during the appeal when the Veteran was not assigned a total rating; i.e., prior to November 2012, and from February 2013 to April 2014.  

The Veteran has reported recurrent subluxation and lateral instability in his right knee.  See June 2010 Notice of Disagreement; September 2011 Informal Conference Report; January 2013 Notice of Disagreement (Veteran believes he is entitled to instability rating for his right knee due to locking, grinding, pain, and weakness).

During December 2009 and March 2012 VA examinations, the Veteran reported that he experienced buckling in his knees but that he had experienced no falls.  At the March 2012 examination, the Veteran also reported that he was once told that his knees have some subluxation, but he believed that comment was made while he was still in the National Guard.  The VA examiners conducted joint stability tests of the right knee in December 2009 and March 2012 and all of these tests showed no instability.  Indeed, for each joint stability test, the March 2012 examiner could have marked normal, 0-5 millimeters, 5-10 millimeters, or 10-15 millimeters.  The examiner found the stability tests results were all normal, not even slight (0-5 millimeters).  The March 2012 VA examiner also found no evidence or history of recurrent patellar subluxation or dislocation, and no X-ray evidence of patellar subluxation.  Moreover, an August 2011 private treatment record noted that the Veteran had stable knees and that there was no sign of any ligament instability in the Veteran's right knee.

A May 2012 VA treatment record does note that the Veteran's right knee was more lax than the left knee, but found the stability test results were still within the normal range.

At the June 2013 VA examination regarding the Veteran's right knee, joint stability tests again produced normal results, showing no instability.  The examiner noted that the Veteran used a knee brace but did not report that such use was related to any instability.  The examiner again found no evidence or history of recurrent patellar subluxation or dislocation.

An October 2013 VA treatment record noted pain during examination of the Veteran's right knee, but found that the ligaments were stable.  A November 2013 VA treatment record noted the Veteran felt like his right knee might give way, although this had not happened.  An April 2014 VA treatment report again found the Veteran's right knee ligaments were stable.

After a careful review of the lay and medical evidence, the Board concludes that the most probative evidence does not show that the Veteran has recurrent right knee instability.  The Board notes that the Veteran has reported perceiving some instability in his right knee.  The Veteran is competent to report his knee symptoms.  See Layno v. Brown, 6 Vet. App. 465 (1994).  However, when considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  The Veteran uses the terms "buckle" and "instability."  However, Diagnostic Code 5257 contemplates instability of the ligament rather than pain-related imbalance or buckling.  Here, the medical evidence consistently shows a lack of any clinically significant right knee instability or subluxation.  The Board places greater probative weight on these consistent, clinical findings than on the Veteran's perceptions of instability.  As such, a separate rating under Diagnostic Code 5257 is not warranted for the Veteran's right knee.


ORDER

A separate disability rating for instability of the left knee is denied.

A separate disability rating for instability of the right knee is denied.
 


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals






Department of Veterans Affairs


